Citation Nr: 1002616	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-17 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) with depression and anxiety.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2009 Order, the Court 
endorsed a July 2009 joint motion for remand, vacated the 
portion of the March 2008 Board decision that, in pertinent 
part, reopened and denied the PTSD claim, and remanded the 
matter for compliance with the instructions in the joint 
motion.

In March 2008, the matter of the claim for service connection 
for PTSD came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the RO in 
Chicago, Illinois, which declined reopening of the claim.  

The March 2008 Board decision also denied a claim for 
compensation under 38 U.S.C.A. § 1151 for hypokalemia as a 
result of treatment at a VA medical facility.  The July 2009 
Joint Motion for Remand indicates that the issue was 
abandoned before the Court.  The Board need not address it 
further.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant's alleged inservice stressor actually occurred, 
and against a finding that any depression or anxiety is 
related to service.


CONCLUSION OF LAW

The appellant's PTSD with depression and anxiety was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

A letter dated in April 2003 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
April 2003 letter, however, misidentified the type of PTSD 
claim for which the appellant had filed.  The appellant was 
sent a correct notice letter in August 2006, which also 
satisfied all of the notice requirements.  The appellant 
responded in September 2006 by sending in authorized release 
forms which were signed, but identified no treatment 
provider.  The RO subsequently notified the appellant of a 
finding of unavailability regarding treatment records from 
the Cincinnati VA Medical Center in April 2007.  In August 
2007, the appellant submitted a statement that he had no 
further evidence to submit.  Although the August 2006 letter 
was not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since the RO provided 
content-compliant statutory notice in August 2006, albeit in 
an untimely manner, and appellant, who was represented by an 
attorney, subsequently informed the VA that there was no 
further evidence to submit, failure of regional office (RO) 
to conduct a subsequent readjudication to cure the untimely 
notice was not prejudicial error because the result of such a 
readjudication would have been the same as the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165 
(2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant's 
service medical records and VA medical records are in the 
file.  The appellant claims to have had treatment at the 
Cincinnati VA Medical Center just after his separation from 
service.  The RO requested the appellant's Cincinnati VAMC 
records, but searches regarding treatment from separation in 
1970 found no additional records.  The RO made a finding of 
unavailability of records and notified the appellant in April 
2007.  The appellant also claimed to have additional 
treatment from the VAMC in Madison, Wisconsin sometime after 
his separation from service.  The RO obtained records from 
the Madison VAMC, with the earliest dating from 1996.  The RO 
made several searches and eventually made a finding of 
unavailability, of which the appellant was notified in 
October 2007.  The Board finds that a remand for further 
searches would be fruitless.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The Board notes that the appellant submitted an 
authorized consent form in September 2006 following the 
August 2006 VCAA notice letter he received.  The appellant 
signed the form without specifying a source from which 
records could be requested.  An August 2007 statement from 
the appellant indicated that he had no further records to 
submit.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in the PTSD, 
depression and anxiety claim because the Board finds that 
there is no credible evidence that the appellant suffered the 
alleged inservice assault he contends is the source of his 
disability.  There is no reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.  
Additionally, specific psychiatric evaluations during service 
did not identify a depressive or anxiety disorder.  Such a 
disorder has not been present continuously since service.  
The Board finds that the appellant's statements regarding 
inservice events are not credible, as discussed below.  To 
the extent that there are medical records indicating a 
psychiatric disorder since service, these rely on the 
appellant's statements.  Because the Board finds the 
appellant's reported history incredible, the factual 
predicate of these records is removed, rendering them 
inadequate for ratings purposes.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  There being no competent or 
credible evidence in favor of a finding that the appellant 
has a psychiatric disability related to service, remand for 
an examination and opinion is not warranted.  See McLendon, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009).

The appellant's claim stems from alleged inservice sexual 
assault he suffered during a personal assault, by three white 
service members while in the Army.  The VA examiner in 2005 
confirmed the impressions on the record that diagnosed PTSD 
under the current diagnostic criteria.  The VA examiner and 
his attending therapists have also stated the appellant 
suffered from PTSD as a result of his assault.  The Board's 
inquiry is confined to whether the evidence provides credible 
support to the appellant's claimed PTSD stressors, and 
whether any depression and anxiety is attributable to 
service.

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

In relevant part, the current 38 C.F.R. § 3.304(f) states as 
follows:

(3) If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources 
other than the appellant's service records may 
corroborate the appellant's account of the stressor 
incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is based on 
in- service personal assault without first advising the 
claimant that evidence from sources other than the 
appellant's service records or evidence of behavior 
changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it 
indicates that a personal assault occurred.

The evidence of record that the appellant suffered an assault 
during service is comprised of his own statements and the 
statement sent by his ex-wife.  

In a March 1995 statement in association with his original 
claim, the appellant stated that the assault happened as he 
was returning to base from drinking with friends.  He alleges 
that he was beaten and raped and "left for dead."  He 
indicates that he was so distraught that he returned to 
barracks and attempted suicide.  A friend found him and he 
was taken to the hospital.  He indicates that a psychiatrist 
saw him, but did nothing thereafter.  A July 1995 follow up 
statement indicates that the alleged assault and suicide 
attempt happened in the same night.  

The appellant's ex-wife submitted a December 2004 statement 
in which she described the appellant's behavior since his 
separation from service.  She also states that she had 
visited him in the hospital at Fort Polk during his service 
and that he was covered in bruises at that time.  She also 
indicates that he told her about the alleged assault.  

The appellant's service medical records record that the 
appellant attempted suicide at 1400 hours on January 7, 1969, 
at Fort Polk.  He overdosed on thirty to forty Anacin pills 
and was taken to the hospital.  The records include a 
psychiatric evaluation.  The report indicates that the 
appellant stated he was depressed due to numerous family 
problems.  The psychiatrist diagnosed him with a chronic, 
moderate passive aggressive reaction.  

An investigation was conducted on the incident.  The February 
1969 report indicates that the appellant, his cadre and 
fellow trainees who were in contact with the appellant at the 
time of the overdose were interviewed.  A "not in the line 
of duty" determination was reached.  There is no indication 
that the appellant was assaulted.

The Board notes that there is no hint of an assault in the 
appellant's service medical records.  Instead, they point to 
family problems as leading to a suicide attempt.  The 
overdose occurred in the early afternoon.  Despite physical 
evaluation, there is no sign that the appellant had been 
beaten.  Review of the complete file shows that the appellant 
was never treated for injuries that are consistent with an 
assault.  

The appellant's service personnel records also show that the 
appellant had been having significant problems prior to 
January 1969 overdose, which continued unabated after the 
overdose.  The appellant had a summary court martial for 
being absent without leave (AWOL) from December 9 to December 
16, 1968.  The appellant was confined between December 16 and 
December 23.  The appellant was also caught stealing several 
small items from other solders on January 3, 1969.  The 
appellant went AWOL on January 12 and 13.  The appellant 
spent the better part of the next nine months imprisoned.  He 
was confined from January 18 through March 16, excepting 
February 4, when he escaped.  The appellant was AWOL again on 
March 31.  From April 1 to April 6, the appellant was 
confined by civilian authorities in Rockford, Illinois, a 
considerable distance from his duty station at Fort Polk, 
Louisiana.  The appellant was returned to the Army on April 
7, confined immediately and transferred to Fort Leavenworth, 
Kansas.  The appellant was released from confinement on 
October 1, 1969, and spent the next five days AWOL.  The 
appellant's DD 214 also shows excess leave from October 25 to 
October 31, December 20 to December 30 and from January 16, 
1970 to January 27, 1970.  The appellant was provided with 
his separation from service physical examination in November 
1969, which indicates that the appellant's superiors had 
begun the process of separation shortly after the appellant's 
return from Fort Leavenworth.  

The appellant's performance evaluations are also of record.  
The appellant's initial performance ratings in October 1968 
were excellent.  The appellant began receiving unsatisfactory 
ratings in December 1968, before the date of the alleged 
assault.  

In light of the extraordinary amount of time AWOL, confined 
and on excess leave, the Board finds that there was little 
leeway in the appellant's service for the purported assault 
to have occurred at another time.  

The Board also notes that the appellant's ex-wife claimed 
that she was the reason that the appellant was sent to Fort 
Leavenworth.  Review of the appellant's record shows that he 
received a sentence of four month confinement following his 
conviction for escape from lawful confinement.  The Board is 
not sure what the appellant's ex-wife meant by her statement.  

The appellant also claims that he was sent to prison in 1979 
after he found and shot one of the men who supposedly 
assaulted him during service.  To support this contention, 
the appellant has submitted a partial transcript and an 
exhibit from his trial.  These documents, however, do not 
support his claims; rather, they contradict the appellant's 
statements directly.

In November 1979, the appellant was arrested for shooting a 
man in a bar.  The police report from the shooting indicates 
that the appellant shot a man over a dispute arising from a 
pool game.  The victim began the altercation by shoving the 
appellant against a foosball table, whereupon the appellant 
produced a gun and shot the victim multiple times.  There is 
no indication that the victim was one of those who supposedly 
assaulted the appellant during service.

The partial transcript from his trial contains a portion of 
the testimony by a defense witness, a psychiatrist who 
evaluated the appellant in April 1980.  The partial 
transcript does not contain the psychiatrist's diagnosis or 
the relevant factors leading to that diagnosis.  Instead, the 
transcript is focused on the question of whether the 
appellant was capable of forming culpable intent at the time 
of the shooting.  The psychiatrist had apparently discussed 
previous violent behavior with the appellant.  The appellant 
related a story about a fight he had during service with his 
commanding officer.  The appellant had requested additional 
leave to care for his family and been refused.  The appellant 
became angry with his commanding officer and attacked him.  
While the appellant's personnel records do not record this 
incident, not all of his periods of confinement are explained 
and the story is consistent with the January 1969 psychiatric 
report of extreme behavior and family problems.

The preponderance of the evidence weighs against this claim.  
The appellant's treatment for a suicide attempt is clearly 
recorded, but the conditions of that treatment are at odds 
with his statements.  There is no evidence of medical 
treatment for injuries consistent with assault.  The 
appellant was under mental stress during service, and such 
was directly evaluated and attributed to family problems.  
The appellant had substantial time lost during service, which 
indicates that the assault could not happen at those times.  
The appellant's later statements regarding the 1979 shooting 
and his reasons for it undermine his credibility.  Having 
looked to the alternative forms of credible supporting 
evidence, the preponderance of the evidence is against a 
finding that the appellant's stressors are supported by 
credible evidence.  Thus, service connection is not warranted 
for PTSD.  See 38 C.F.R. § 3.304(f), supra.  

The Board has also considered the depression and anxiety 
aspects of the appellant's claim.  In order to establish 
service connection for the claimed disorder, there must be 
(1) competent and credible evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent and credible evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.

There is no current evidence of diagnoses of depression or 
anxiety or a nexus to service.  The Joint Motion for Remand 
points to medical records from 1995 to suggest that he bore a 
diagnosis of depression at the time he filed the instant 
claim.  

The Board considers the question of whether the appellant 
bears a diagnosis of depression or anxiety immaterial to the 
outcome of this case.  Following the Joint Motion for Remand, 
the appellant was invited to submit additional evidence and 
argument in support of his claim.  The appellant submitted 
another statement to the effect that he has a mental 
disability as a result of an inservice assault.  

The Board has considered the appellant's statements regarding 
this assault and found them incredible.  As discussed above, 
the appellant's ex-wife indicated that she visited the 
appellant in the hospital at Fort Polk, that he was covered 
in bruises and that he told her about the assault.  At the 
time of the suicide attempt, which the appellant indicates 
was the time of the assault, the appellant was not treated 
for physical injuries.  In short, the lay evidence of the 
assault is not consistent with any other piece of evidence of 
record and, in many instances, is directly contradicted by 
the remaining record.  The Board finds that there is no 
credible evidence to support a finding of an inservice 
assault that would have led to a mental disability.  The 
appellant had a session of psychiatric counseling in service 
following his suicide attempt, during which he reported being 
depressed, as discussed above.  Importantly, his problems 
were not diagnosed as a depressive or anxiety disorder.  The 
Board is compelled to note that feeling depressed and having 
a depressive disorder are not the same thing.  Additionally, 
the April 1980 court-ordered psychiatric evaluation 
demonstrates that there was no depressive disorder or anxiety 
disorder diagnosed at that time.  Combined with his service 
treatment records which do not show the presence of a 
depressive or anxiety disorder, there is no medical evidence 
to support a finding that he has had such a disorder 
continuously since service.  The lay evidence regarding 
inservice psychiatric disability consists entirely of the 
appellant's statements, which the Board has found incredible.  
The remaining lay evidence, the appellant's ex-wife's 
statement, does not address whether the appellant had 
symptoms of a psychiatric disability during service.  

As mentioned in the VCAA section and PTSD discussion above, 
there are VA medical records indicating a psychiatric 
disorder related to the alleged service assault; these 
reports rely on the appellant's statements.  Because the 
Board finds the appellant's reported history incredible, the 
factual predicate of these records is removed, rendering them 
inadequate for ratings purposes.  See Nieves, supra.  Without 
credible evidence of an inservice injury, disease or event 
that could ultimately lead to a depressive or anxiety 
disability and without evidence demonstrating continuity of a 
depressive or anxiety disorder symptomatology since service, 
the Board finds that the appellant did not have either a 
depressive or anxiety disorder during service, has not had 
either a depressive or anxiety disorder continuously since 
service and did not suffer an inservice assault to which a 
present depressive or anxiety disorder may be related.  Thus, 
service connection is not warranted.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD with depression 
and anxiety is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


